Title: From George Washington to Daniel Marsh, 27 August 1780
From: Washington, George
To: Marsh, Daniel


					
						Head Quarters near the Liberty Pole [N.J.]27th August 1780
						Sir
					
					I have just received your Letter of Yesterday, respecting the apprehensions of the Majestrates and well affected Inhabitants of Essex County.
					I cannot but flatter myself the Citizens of that County & of america in general will do me the justice to acknowledge that I have ever paid the most particular attention to the preservation of their property and civil rights. And altho the sufferings of the Army for want of Meat, have been extremely great, as some of the Brigades have been without for five days—I could heartily have wished that any measure should have been fallen upon to procure a supply rather than Military coertion. But under these circumstances I found myself compelled to make a forage to obtain immediate relief; this was to have been confined to Bergen & Barbadoes Necks. And it was by Mistake or Misapprehension that it was extended any farther—Some of the Commissaries, I am informed represented to Major Lee that there was a large Number of sheep in Newark, part of which might be obtained for the Army & that Capt. Carnes was sent for this purpose—I am happy that no disagreeable consequences have ensued from the Mistake.
					At the same time that I call to mind with very great satisfaction & gratitude the exertions of the Well affected Inhabitants of New Jersey when the Army was so much distressed for provisions the last

Winter—I cannot doubt their future efforts or avoid feeling a real pleasure at the assurances of the Majestrates to furnish by impress, if the Inhabitants will not sell, whatever provisions & forage can be spared. I am Sir Your Most Ob. Servt
					
						G. Washington
					
				